PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/984,246
Filing Date: 18 May 2018
Appellant(s): ACCENTURE GLOBAL SOLUTIONS LIMITED



__________________
Adesh Bhargava (Reg. No. 46,553)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 17, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 7, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
As an initial matter, it is worth noting that the Appellant’s “learning content generation,” is respectfully and reasonably understood by the Examiner, as merely a learning content organizer consisting of collecting, analyzing and outputting learning materials based on desired rules and thresholds. This has been done in the analog by educators for decades, if not centuries. The difference here, is that the Appellant is merely applying this to a modern convenience consisting of a routine and conventional computing device while providing no advancement in computer technology. Therefore, it is the opinion of the Examiner that the Appellant’s claims are not subject-matter eligible.
It is also worth noting that the Appellant is unable to articulate any substantive arguments beyond what is reasonably understood as being repetitively conclusory. This makes the Examiner’s answer difficult to convey when there is a lack of evidence to reasonably consider as a persuasive position demonstrated by the Appellant. That being said, should the Appellant elect to submit a Reply Brief and should the Reply Brief contain any new argument(s), the Office requests that the new argument(s) be considered untimely.  See 37 C.F.R. §41.41(b)(2). 

A. The rejection of claims 1-12 and 4-21 under 35 U.S.C. § 101, as being directed to non-statutory subject matter should be withdrawn.

The Appellant respectfully argues “At the outset, Appellant respectfully asserts that as the Examiner has failed to set forth a prima facie case of patent-ineligibility, and because all of Claims (.e., claims 1- 12 and 14-21) are patent-eligible under judicial precedent and the guidance published by the USPTO, the 35 U.S.C. § 101 rejection should be withdrawn.”
The Examiner respectfully disagrees. The Appellant’s conclusory argument fails to provide any evidence to the contrary of the subject-matter eligibility rejection under 35 U.S.C. § 101. As such, the argument is not persuasive.

‘The Examiner has Failed to Satisfy the Proper Burden for a Prima Facie Case
The Appellant respectfully argues “Appellant respectfully asserts that the recitation of the “sensor” in claims 1, 14, and 18 is indeed not limited to data gathering and manipulation. For example, the “sensor” recited in claims 1, 14, and 18 is positively recited to “monitor activity of the learner”.”
The Examiner respectfully disagrees. A sensor is merely an input device providing data to be processed. In the present case, the Appellant’s “sensor(s)” provides data associated with location and/or  time. With regard to the Appellant’s allegation that “the “sensor” recited in claims 1, 14, and 18 is positively recited to “monitor activity of the learner”,” para. [0057] of the Appellant’s written description of the specification as originally filed provides the following: “According to examples described herein, the sensor 136 may include a time sensor. In this regard, the sensor may monitor the activity of the learner 128.”  The Examiner reasonably interprets the Appellant’s “time sensor” to be a mere clock, which is also reasonably understood to be a generic, well-known routine and conventional computing element and/or computer function. It is unclear how a clock is capable of monitoring activities and no further explanation is provided. Regardless, the Appellant’s “clock” merely provides insignificant extra-solution activity to the judicial exception failing to classify as a “practical application.” Nor is the Appellant’s “clock” providing anything “significantly more,” warranting a withdrawal of the subject-matter eligibility rejection. As such, the argument is not persuasive.

The Appellant respectfully argues “Appellant respectfully asserts that the recitation of the “location sensor” and the “time sensor” in claims 1, 14, and 18, is indeed not limited to insignificant extra-solution activity to the judicial exception, For example, the “location sensor’ and a “time sensor” recited in claims 1, 14, and 18 are positively recited to “monitor activity of the learner that includes an expected time at a specified location and a time sensor to monitor the activity of the learner at a specified time”, This monitored activity is further utilized to “determine, based on the knowledge graph, the plurality of ascertained attributes, the determined dynamic context of the learner that includes the expected time at the specified location and the activity of the learner at the specified time, and the learning goal for the learner, the concept of the plurality of concepts that matches the learning goal for the learner within the expected time at the specified location and at the specified time”. Thus, the recitation of the “location sensor” and a “time sensor” and related features are not insignificant extra-solution activity to the judicial exception, as alleged by the Examiner.”
The Examiner respectfully disagrees. Again, the Appellant’s “location sensor” and “time sensor” are input devices that are working in conjunction with the judicial exception of “learning content generation.” These devices, regardless of the processing provided and the desired outputs set forth, continues to fail to provide a “practical application” or anything “significantly more.” Furthermore, the Appellant’s claims as a whole are not subject-matter eligible, as demonstrated in the Final Office Action mailed on February 7, 2022. As such, the argument is not persuasive.

The Appellant respectfully argues “Appellant respectfully asserts that, as discussed below, the features recited in claims 1, 14, and 18, in combination, amount to significantly more than the judicial exception. Moreover, other than these conclusory statements (i to 1iv), there is no detailed discussion of the individual claim elements or the ordered combination as a whole to support these assertions. Accordingly, the Examiner's failure to provide any analysis for the rejection based on conclusory statements make this rejection reversible error for failure to meet the initial burden of making a prima facie case.”
The Examiner respectfully disagrees. When evidence is submitted traversing a rejection, the examiner must reconsider the patentability of the claimed invention. The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). In the present case, the Appellant’s argument is conclusory and provides no evidence supporting his allegation of the Examiner making a rejection that is conclusory in nature failing to satisfy the Examiner’s burden in making a prima facie case supporting his rejection. To the contrary, the Examiner in the Non-Final Office Actions of February 26, 2021 and October 29, 2021; and the Final Office Actions of July 7, 2021 and February 7, 2022, clearly provides between 2 and 4 pages of evidence identifying a proper basis of rejection as established by the 2019 subject eligibility guidelines and §2106 of the MPEP. Furthermore, the Examiner has provided additional support explaining his position by answering all of the arguments (new and previously presented) as submitted by the Appellant. As such, the argument is not persuasive and no “error” reasonably exists.

The Appellant respectfully continues to argue “For example, the Examiner alleges that the pending claims are directed to the alleged abstract idea of “learning content generation”. However, the Examiner fails to provide any analysis for the rejection based on conclusory statements, which renders this rejection reversible error for failure to meet the initial burden of making a prima facie case. See July 2015 Update: Subject Matter Eligibility, at 6 (Jul. 30, 2015), (hereinafter “July 2015 Update" or Update") which indicate that ("the initial burden is on the examiner to explain why a claim or claims are unpatentable clearly and specifically”); Carnegie Mellon Univ. v. Marvell Tech, Group, Lid, No. 2014-1492, 2015 U.S. App. LEXIS 13622, at *30 4.3 (Fed. Cir. Aug. 4, 2015) which criticizes an unsupported reference to “abstract idea” as insufficient to raise an issue of subject-matter ineligibility).”
The Examiner respectfully disagrees. First, the Appellant’s reference to Carnegie Mellon Univ. v. Marvell Tech, Group, Lid, is improper. The Carnegie Mellon Univ. case has nothing to do with subject-matter eligibility. At best, the following is buried in a footnote 3 on page 20 of the opinion: “In a single clause, when introducing its Harris argument, Marvell states that if the claims reached its simulations they would “cover an abstract idea not otherwise subject to patenting.” Marvell Opening Br. 44. The fleeting reference to “abstract idea” is not enough to raise an issue of subject-matter ineligibility, and Marvell’s actual argument following the reference rests on Harris, which does not address that issue. Marvell neither cites nor discusses either 35 U.S.C. § 101 or any case law under it, much less any authority finding ineligibility of an unconventional method, like CMU’s, for improving a physical process by overcoming limitations in physical devices—discerning more accurately what is on a physical recording medium from what a read head has sensed.” It is unclear as to why the Appellant has cited a case which in and of itself is a “fleeting reference” discussing a “fleeting reference” with regard to subject-matter eligibility which has no direct bearing or legal underpinning to be discussed within this appeal. 
Second, the Final Office Action of February 7, 2022 clearly meets the requirements established within the 2019 Subject Matter Eligibility Guidance, which the Appellant should be aware, supersedes the 2015 guidance. The Examiner has dissected the Appellant’s claims to support the questions asked in the 2019 eligibility flowchart and narrowly tailor a subject-matter eligibility rejection. 
Specifically, as required by Step 1, the Examiner must determine if the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). Here, the Examiner identified that claim 1 is directed to “a system” (i.e. a machine), claim 14 is directed to “a method” (i.e. a process), and claim 18 is directed to “a non-transitory computer readable medium” (i.e. a machine). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
As required by Step 2A, Prong 1, the Examiner must determine if the claim recited an abstract idea, law of nature or natural phenomenon. Here, the Examiner clearly identified that the Appellant’s claims are drawn to an abstract idea of “learning content generation,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). The Examiner used the Appellant’s own claim language as evidence that an abstract idea in the form of either “certain methods of organizing human activity” or “mental processes,” was present. 
The Examiner went further and provided that the Appellant’s limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). The Appellant’s step of “extracting..” is reasonably on point with “collecting information” as described in “Electric Power Group.” The Appellant’s steps of “determining...,” “identifying…,” “ascertaining…,” and “monitoring…,” are reasonably on point with “analyzing information” as described in “Electric Power Group.” Finally, the Appellant’s steps of “generating…,” are reasonably on point with “displaying certain results of the collection analysis” as described in “Electric Power Group.” Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
As required by Step 2A, Prong 2, the Examiner must determine whether or not the claim recites additional element that integrate the judicial exception into a Practical Application. The Examiner determined and explained that Appellant’s additional elements either alone or in combination are insufficient to claim a practical application because to the extent that, e.g., “at least one processor” and “a sensor that includes a location sensor and includes a time sensor,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “learning content generation,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 Finally, as required by Step 2B, the Examiner must determine if the claim recited additional elements that amount to significantly more than the judicial exception. The Examiner reasonably determined that the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one processor” and “a sensor that includes a location sensor and includes a time sensor,” are claimed these are generic, well-known, and conventional computing elements. 
The Examiner provided further evidence that the Appellant’s elements are generic, well-known, and conventional computing elements, by identifying as such within the Appellant’s own written description of the specification as originally filed. Specifically, the Appellant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “at least one processor” and “a sensor,” as described in paras. [0056], [0057], [00102] and [00104], explicitly discloses ubiquitous standard equipment within modern computers and/or smartphones (i.e. “[0056]: According to examples described herein, the sensor 136 may include a location sensor, and the activity of the learner 128 may include an expected time at a specified location; [0057]: According to examples described herein, the sensor 136 may include a time sensor. In this regard, the sensor may monitor the activity of the learner 128 at a specified time; [00102]: The learning recommender 126 may determine the dynamic context of the learner 128, for example, through sensors, such as the sensor 136, in the learner's mobile phone and/or other sensors that may be used to enrich the recommendation; [00104]: The processor 1102 of Figure 11 and/or the processor 1304 of Figure 13 may include a single or multiple processors or other hardware processing circuit, to execute the methods, functions and other processes described herein”) and does not provide anything significantly more. Thus, Step 2B, of the subject-matter eligibility analysis is “No.”  The Examiner further reviewed the dependent claims under the same lens and made the reasonable determination that the Appellant’s claims as a whole were not subject-matter eligible under 35 U.S.C. § 101 in view of the 2019 guidance and the MPEP. As such, the argument is not persuasive.

I. STEP 24 ~ PRONG ONE ANALYSIS: THE CLAIMS ARE NOT DIRECTED TO THE ABSTRACT IDEA GROUPING OF CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY.
The Appellant respectfully argues “The Examiner asserts that, regarding Step 2A, prong 1, claims 1-12 and 14-21 are directed toward an abstract idea to “learning content generation.” Step 2A: "Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” NO.”
The Examiner respectfully disagrees. As previously stated above, Step 2A, Prong 1= Yes, an abstract idea is claimed; and Step 2A, Prong 2 = No, a Practical Application is not being claimed.  As such, the argument is not persuasive.

i. the Examiner Has improperly Oversimplified the Claimed Invention
The Appellant respectfully argues “
The Federal Circuit strongly cautions against overgeneralization and oversimplification of the claims when determining whether the claims are directed to an abstract idea. Enfish, LLC v. Microsoft Corporation, No, 2015-1244 (Fed. Cir, 2016) (describing the claims at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to § 101 swallow the rule.”}; McRO, Inc. v. Bandai Namco Games America Inc., No. 15-1080 (Fed. Cir. 2016) We have previously cautioned that courts ‘must be careful to avoid oversimplifying the claims’ by looking at them generally and failing to account for the specific requirements of the claims.”) Yet, here, the Examiner precisely does what the Federal Circuit says not to do. In particular, on pages 3-4 of the Final Office Action, the Examiner merely repeats the detailed features of the claim 1, and concludes that these detailed features are the abstract idea of learning content generation.”
The Examiner respectfully disagrees. The court in Enfish, looked at what the focus of the claims was on...and found a specific improvement to computer functionality. Likewise, the Appellant’s claims are not “directed to a patentable, technological improvement...designed to achieve an improved technological result in conventional industry practice,” as applied to McRo. When compared to McRo, Appellant's claims are unlike the specialized claimed solution of “accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators.” The Appellant’s claims are distinguishable from Enfish and McRo, as they are more focused on the abstract idea of “learning content generation.” Specifically, as previously discussed above, the Appellant’s claims require “extracting…” data; “determining...,” “identifying…,” “ascertaining…,” and “monitoring…” data; and “generating…” data which is similar to the concepts discussed in Electric Power Group (i.e. by gathering data, analyzing data, and displaying the results of the analysis), and not on any specified technology for performing these functions, in Enfish or McRo. 
Again, the Examiner’s rejection is based on the factually relied upon concepts used by the courts to arrive at their decision in determining subject-matter eligibility. The Appellant’s claims have been examined using the “two-part Mayo test” as described in the July 2019 guidance for determining subject-matter eligibility, explicitly provided above. This process requires narrowly construing the Appellant’s claims, and if necessary citing relevant case law, to support a subject-matter eligibility determination. The Examiner has respectfully met this burden and has done so at a reasonable level of abstraction. As such, the argument is not persuasive. 

The Appellant respectfully argues “Moreover, as the Supreme Court explained in both Alice and Mayo, "[at some level, ‘all inventions ... embody, use, reflect, rest upon, or apply ... abstract ideas,” and thus, it is imperative that the specific claim language is properly analyzed when identifying an abstract idea. Alice, 134 8S. Ct. at 2354 (second modification in original-holding added) {quoting Mayo Collaborative Servs. v. Prometheus Labs, Inc., 132 8. Ct. 1289, 1293 (2012)); see also JP Morgan Chase & Co. v. Maxim Integrated Products, Inc., CBM2014- G0179, Paper No, Li at 33-35 (PTAB Feb. 20, 2015) which holds that "Petitioner's generalized arguments are insufficient to show that the claims are directed to an abstract idea”), The manner in which the claimed method is to be performed cannot be removed from the claim. The Examiner overly generalizes the claimed series of steps to support the conclusion that the claims are drawn to the abstract idea of “learning content generation.”.”
The Examiner respectfully disagrees. It is unclear as to how a plurality of pages in the Appellant’s rejections, and as demonstrated above, are an over generalization of the claimed invention being subject-matter ineligible. It is unclear as to what evidence within the Appellant’s conclusory argument of  “The manner in which the claimed method is to be performed cannot be removed from the claim,” is being referred to. In other words, the Appellant has provided no evidence as to what was explicitly “removed” from the claims that needs to be included to overcome the rejection. Instead, it reasonably appears that the Appellant is over generalizing his argument. As such, the argument is not persuasive.

The Appellant respectfully argues “First, the series of steps specified by the Examiner is merely a repetition of the claimed features, and the Examiner does not give any weight to the claimed features. The bolded elements in claim 1 demonstrates this. Claim 1 recites:
determine, based on the knowledge graph, the plurality of ascertained attributes, and the learning goal for the learner, a concept of the plurality of concepts that matches the learning goal for the learner, and
generate, based on the determined concept, a recommendation to match the learning goal for the learner: and 
a location sensor to monitor activity of the learner that Includes an expected time at a specified location and a time sensor to monitor the activity of the learner at a specified time, wherein the learning recommender Is executed by the at least one hardware processor to

determine, for the learner and based on the monitored activity, a dynamic context of the learner, and determine, based on the knowledge graph, the plurality of ascertained attributes, the determined dynamic context of the learner that includes the expected time at the specified location and the activity of the learner at the specified time, and the learning goal for the learner, the concept of the plurality of concepts that matches the learning goal for the learner within the expected time at the specified location and at the specified time.”
The Examiner respectfully disagrees. The Appellant continues to provide conclusory arguments without providing any detailed analysis as to why the bolded elements of claim 1 should be given any patentable weight. At best, the Appellants “determining” steps provided the directed analysis of information required to achieve the desired abstract idea in the form of a “learning content generation” output. As such, the argument is not persuasive.

The Appellant respectfully argues “Even if the high-level characterization of the claim steps as asserted by the Examiner is correct, the abstract idea of “learning content generation” is still an improper oversimplification, As indicated above, the Federal Circuit in McRO, Inc. v. Bandai Namco Games America Inc., (Fed. Cir. 2016) instructs that “courts “must be careful to avoid oversimplifying the claims” by looking at them generally and failing to account for the specific requirements of the claims.” McRO, Inc., at 21 (citing to TLY Comm ns, 823 F.3d at 611; see also Diehr, 450 U.S, at 189 122).”
The Examiner respectfully disagrees. The Appellant’s conclusory argument appears to be an oversimplification of any errors made by the Examiner. This statement is reasonably evidenced by the Appellant’s continued lack of evidence of a” patentable, technological improvement...designed to achieve an improved technological result in conventional industry practice,” as applied to McRo. As such, the argument is not persuasive.

The Appellant respectfully argues “The abstract idea of “learning content generation” fails to account for any of the specific requirements of the claims. This abstract idea does not include any of the specific requirements of the Examiner’s high-level characterization of the claim steps. Accordingly, the Examiner’s assertion that the claims are drawn to the abstract idea of “learning content generation” is an improper oversimplification that fails to account for the specific requirements of the claims. Thus, the claims are not directed to an abstract idea as alleged by the Examiner.”
The Examiner respectfully disagrees. It is unclear as to what “specific requirements of the claims,” the Appellant is referring to. It is also unclear as to how the Examiner made a “high-level characterization of the claim steps,” when the exact claim language as filed was used throughout the Examiner’s rejection. As such, the argument is not persuasive.

2. Independent claims 1, 14, and 18 do not recite “certain methods of organizing human activity” or “mental processes”.
The Appellant respectfully argues “As quoted above, the Examiner asserts that the claims are directed to an abstract idea of “certain methods of organizing human activity” or “mental processes”. However, the claims do not recite any limitations related to “certain methods of organizing human activity” or “mental processes”.”
The Examiner respectfully disagrees. This again is a conclusory argument without any evidence to the contrary. As such, the argument is not persuasive.

The Appellant respectfully argues “None of the features recited above in independent claim 1 relates to “certain methods of organizing human activity” or “mental processes”, particularly, the features of the “location sensor to monitor activity of the learner that includes an expected time at a specified location and a time sensor to monitor the activity of the learner at a specified time, wherein the learning recommender is executed by the at least one hardware processor to determine, for the learner and based on the monitored activity, a dynamic context of the learner, and determine, based on the knowledge graph, the plurality of ascertained attributes, the determined dynamic context of the learner that includes the expected time at the specified location and the activity of the learner at the specified time, and the learning goal for the learner, the concept of the plurality of concepts that matches the learning goal for the learner within the expected time at the specified location and at the specified time” do not recite “certain methods of organizing human activity” or “mental processes”.”
The Examiner respectfully disagrees. The steps taken within the Appellant’s claims reasonably describe “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Specifically, the claims provide various steps that are to be followed as rules or instruction in order to achieve the desired output of  “learning content generation.” As an example, the step of “determining based on a query related to a learning goal for the learner, the learning goal for the learner,” clearly defines the logical boundary for determining a learner’s learning goal. It specifically requires information based on a query to make that determination. This is a specific rule/instruction to make that determination. Likewise, the steps taken within the Appellant’s claims reasonably describe “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Again, as another example using the same step, “determining based on a query related to a learning goal for the learner, the learning goal for the learner,” clearly defines an evaluation taking place in the form of a “query” in order to determine a learning goal for the learner. 
As for the sensors and processor, in view of “certain methods of organizing human activity,” it is worth noting in MPEP §2106 under “II. Certain Methods Of organizing Human Activity,” certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. As applied in this case, a person interacting with a computer for language learning reasonably constitutes identifying the Appellant’s claims as an abstract idea in the form of “certain methods of organizing human activity.”
Likewise, in view of “mental processes,” it is worth noting in MPEP §2106 under “III Mental Processes,” the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). As such, the argument is not persuasive.

2. STEP 24 - PRONG TWO ANALYSIS: FEATURES RECITED IN THE CLAIMS ARE INTEGRATED INTO A PRACTICAL APPLICATION
The Appellant respectfully argues “Regarding Step 2A, prong 2, the Examiner asserts that the judicial exception of independent claim 1 is not integrated into a practical application. Final Office Action, page 4. However, even assuming that the claimed features are directed to an abstract idea, the Appellant submits that the claimed invention nevertheless satisfies prong two of Step 2A analysis under the 2019 PEG, See 2019 PEG at 34. The 2019 PEG indicates that, in Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the judicial exception. Id. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Id.
As such, independent claim 1 recites determine, based on the knowledge graph, the plurality of ascertained attributes, and the learning goal for the learner, a concept of the plurality of concepts that matches the learning goal for the learner, and generate, based on the determined concept, a recommendation to match the learning goal for the learner. Independent claim 1 further recites a location sensor to monitor activity of the learner that includes an expected time at a specified location and a time sensor to monitor the activity of the learner at a specified time, wherein the learning recommender is executed by the at least one hardware processor to determine, for the learner and based on the monitored activity, a dynamic context of the learner, and determine, based on the knowledge graph, the plurality of ascertained attributes, the determined dynamic context of the learner that includes the expected time at the specified location and the activity of the learner at the specified time, and the learning goal for the learner, the concept of the plurality of concepts that matches the learning goal for the learner within the expected time at the specified location and at the specified time.
Thus, the additional features recited above in independent claim 1 provide an improvement in learning recommendation technology and integrate the alleged abstract idea into a practical application.
As such, according to the guidelines in the 2019 PEG and the October 2019 Update, because the features recited in independent claim 1 integrate a judicial exception (if any) into a practical application, independent claim 1 is not directed to an abstract idea.
Independent claims 14 and 18 recite similar features as independent claim 1. Thus, independent claims 14 and 18 are also not directed to an abstract idea as independent claim 1.
Thus, the claims are not directed to an abstract idea and, as such, the rejection under 35 U.S.C. $161 should be withdrawn.”
The Examiner respectfully disagrees. The Appellant has merely cut and paste the claim language without providing any explanation or analysis as to how and why a practical application is taking place. It is unclear if the Appellant is maybe trying to state that the claims have utility. Regardless, utility is not in question and the argument appears to be another collection of conclusory arguments that fail to establish subject-matter eligibility at the practical application point of analysis. As such, the argument is not persuasive.

3. STEP 2B ANALYSIS: THE CLAIMS RECITE “SIGNIFICANTLY MORE” THAN AN ABSTRACT IDEA
The Appellant respectfully argues “Notwithstanding that the claims are believed not to be directed to an abstract idea and accordingly the rejection under 35 U.S.C. $101 must be withdrawn, under Step 2B, even if a claim is directed to an abstract idea, the claim is only patent ineligible if the claim elements fail to recite “nothing significantly more” than the abstract idea itself.”
In the Final Office Action, page 4, the Examiner asserts that, “Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one processor" and “a sensor that includes a location sensor and includes a time sensor,” are claimed these are generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Appellant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of each additional elements to satisfy 35 ULS.C. 8 112(a).”
The Examiner respectfully disagrees. The Appellant has mischaracterized this step of the rejection and has conveniently omitted the following:
“Furthermore, “at least one processor” and “a sensor,” as described in paras. [0056], [0057], [00102] and [00104], explicitly discloses ubiquitous standard equipment within modern computers and/or smartphones (i.e. “[0056]: According to examples described herein, the sensor 136 may include a location sensor, and the activity of the learner 128 may include an expected time at a specified location; [0057]: According to examples described herein, the sensor 136 may include a time sensor. In this regard, the sensor may monitor the activity of the learner 128 at a specified time; [00102]: The learning recommender 126 may determine the dynamic context of the learner 128, for example, through sensors, such as the sensor 136, in the learner's mobile phone and/or other sensors that may be used to enrich the recommendation; [00104]: The processor 1102 of Figure 11 and/or the processor 1304 of Figure 13 may include a single or multiple processors or other hardware processing circuit, to execute the methods, functions and other processes described herein”) and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”.” As such, the argument is not persuasive.

1, The points made by the Examiner are improper for the analysis of Step 2B.

The Appellant respectfully argues “On page 11 of the October 2019 Update, the USPTO states that, in discussing Step 2A Prong Two, “Integration into a Practical Application” section, For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. No further analysis is required, The claim is eligible at Step 2A. (Emphasis added) As such, the determinations regarding an improvement in the functioning of a computer, an improvement to another technology or technical field, and imposition of a meaningful limit on the judicial exception are for the analysis of Step 2A Prong Two (integration into a practical application), and not for the analysis of Step 2B. Accordingly, based on the guidelines in the October 2019 Update, the arguments made by the Examiner for the analysis of Step 2B are improper.”
The Examiner respectfully disagrees. The Appellant is incorrect and has misconstrued the Step 2B analysis. Specifically, nowhere within the step 2B analysis of the rejection is there any discussion “regarding an improvement in the functioning of a computer, an improvement to another technology or technical field, and imposition of a meaningful limit on the judicial exception.” As such, the argument is not persuasive.

2. Additional elements recited in the claims provide significantly more than an abstract idea because the additional elements are unconventional in combination.
The Appellant respectfully argues “Regarding step 2B, the 2019 PEG states, “the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination}.” See 2019 PEG at 56..”
The Examiner respectfully disagrees. Again, the Appellant has misconstrued the proper analysis at step 2B. As previously stated here, above and in the Final Office Action of February 7, 2022, the Appellant’s claimed elements of “at least one processor” and “a sensor that includes a location sensor and includes a time sensor,” generic, well-known, and conventional computing elements. This is evidenced within the Appellant’s own written description of the specification as originally filed in paras. [0056], [0057], [00102] and [00104], which explicitly discloses ubiquitous standard equipment within modern computers and/or smartphones. As such, the argument is not persuasive.

The Appellant respectfully argues “Independent claims 14 and 18 recite similar features above. Since the Examiner confirms that the claims are allowable, the combination of features recited above in independent claims 1, 14, and 18 is not taught or suggested by the prior art. As such, the combination of features recited in independent claims 1, 14, and 18 constitutes a non-conventional and non-generic arrangement of the additional elements recited in the claims. Accordingly, based on the 2019 PEG, the additional features recited above in independent claims 1, 14, and 18 amount to significantly more than an abstract idea. In this regard, the Final Office Action indicates that “the Appellant’s has failed to demonstrate how “at least one processor” and "a sensor that includes a location sensor and includes a time sensor," as claimed, are a non-conventional and non-generic arrangement of additional elements to be construed as something “significantly more” and thereby overcome the rejection.” Final Office Action, page 9. However, as noted above, since the features recited in clams 1, 14, and 18 are not taught or suggested by the prior art, as such, the combination of features recited in independent claims 1, 14, and 18 constitutes a non-conventional and non- generic arrangement of the additional elements recited in the claims.”
The Examiner respectfully disagrees. First, arguments with regard to a “lack of prior art” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion.
Second, the Appellant is misconstruing the proper analysis under 35 U.S.C. § 101. The lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence (i.e. “Examiner confirms that the claims are allowable”) of subject-matter eligibility under 35 U.S.C. §101. 
Third, a prior art search is not necessary to resolve whether the additional element is a well-understood, routine, conventional activity because lack of novelty (i.e., not finding the element in the prior art) does not necessarily show that an element is well-understood, routine, conventional activity previously engaged in by those in the relevant field. In the present case, the Appellant’s claims merely recite a generic computer performing generic computer functions at a high level of generality which do not meaningfully limit the claims to amount to anything “significantly more.”
Finally, there are many cases where prior art was not present yet an abstract idea in and of itself was still at issue (i.e. Ultramercial, Inc. v Hulu, LLC (2014); buySAFE, Inc. v Google, Inc. (2014); and Planet Bingo, LLC v VKGS LLC (2014)). As such, the argument is not persuasive.

The Appellant respectfully argues “Thus, independent claims 1, 14, and 18 are statutory under 35 ULS.C. $101. Itis therefore respectfully requested that the rejection of claims 1-12 and 14-21 under 35 U.S.C. $101 be withdrawn..”
The Examiner respectfully disagrees. The Appellant’s claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer technology. The claims, defining a desirable information-based result of “learning content generation” and not limited to inventive means of achieving the result of “learning content generation,” without providing a “Practical Application” or anything “significantly more” fail under 35 US.C. § 101. As such, the argument is not persuasive. Therefore, the Examiner’s rejection under 35 U.S.C. §101 should be affirmed. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715 
                                                                                                                                                                                                       /JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.